



Exhibit 10.3




Fiscal 2018 Annual Performance Bonus Program
for the President & Chief Executive Officer


The Amended and Restated Employment Agreement between the Company and Tamara L.
Lundgren provides for an annual cash bonus under a bonus program to be developed
by the Compensation Committee (the “Committee”), with bonuses payable based on
Company financial performance and achievement of management objectives as
determined by the Committee at the beginning of each fiscal year. The annual
bonus program for Ms. Lundgren for fiscal 2018 has two components. The first
component consists of an award with a cash payout based on achievement of
Company financial performance targets established by the Committee. The second
component consists of an award with a cash payout based on the achievement of
management objectives established by the Committee. The two components of the
annual performance bonus program shall operate independently, and the Committee
shall make determinations with respect to the second component without regard to
the outcomes under the first component.


Company Financial Performance Target


Calculation of Financial Performance Target. For fiscal 2018, the Company
financial performance target shall be the Company’s earnings per share (“EPS”).
The cash payout to the participant under this component of the bonus program
shall be determined based on the level of achievement of the performance target.
The Committee has established performance targets for EPS and corresponding
payouts as a percentage of the participant’s target amount. Payouts begin at a
positive level of EPS.


Participant’s Target Amount. The target amount for the Company financial
performance component shall be 75% of Ms. Lundgren’s annual base salary as in
effect on August 31, 2018, with the maximum bonus under this target not to
exceed three times her target amount under this component.


EPS. The EPS goal for fiscal 2018 shall be based on the Adjusted EPS for that
year. Adjusted EPS for fiscal 2018 shall mean the Company’s diluted earnings per
share attributable to SSI for that fiscal year before extraordinary items and
the cumulative effects of changes in accounting principles, if any, as set forth
in the audited consolidated financial statements of the Company and its
subsidiaries for that fiscal year, adjusted to eliminate the impact of such
other items as the Committee shall specify.


Change in Accounting Principle. If the Company implements a change in accounting
principle during fiscal 2018 either as a result of issuance of new accounting
standards or otherwise, and the effect of the accounting change was not
reflected in the Company’s business plan at the time of approval of this award,
then EPS shall be adjusted to eliminate the impact of the change in accounting
principle.


Management Objectives


The second component of the annual bonus program is based on the achievement of
the management objectives determined by the Committee. The Committee shall
establish the management objectives and specify the weight to be assigned to
each objective. Following the end of the fiscal year, the Committee shall
evaluate Ms. Lundgren’s performance against the management objectives, determine
the extent to which each objective has been met and determine the amount of the
bonus to be paid. The target bonus amount for this component of the bonus
program shall be 75% of Ms. Lundgren’s annual base salary as in effect on August
31, 2018, and the maximum bonus under this component may not exceed three times
her target amount under this component.


Bonus Modifier


A bonus modifier of up to 15% consistent with the bonus modifier for other
executive officers under the Company’s Annual Incentive Compensation Plan for
fiscal 2018 will be applied to each of the two components of Ms. Lundgren’s
payout under her annual bonus plan for fiscal 2018, provided that application of
such bonus modifier will not change the maximum bonus under each component which
shall remain at three times her target amount under such component. The bonus
modifier is based on superior achievement of objectives as determined by the
Committee.


General Provisions


Certification. Following the end of fiscal 2018 and prior to the payment of any
bonus, the Committee shall certify in writing the level of attainment of each
performance target for the year and the calculation of the bonus amount. The
bonus payout shall be made in cash as soon as practicable after October 31, 2018
following certification by the Committee.







--------------------------------------------------------------------------------





Conditions to Payment. Subject to the terms of her employment agreement and
change in control agreement, Ms. Lundgren must be employed by the Company on
August 31, 2018 to receive the annual bonus.


IRS Section 162(m). The annual bonus program is implemented pursuant to the
Amended Executive Annual Bonus Plan, which was approved by Shareholders in
January 2015, and is intended to qualify as performance-based compensation under
Section 162(m) of the Internal Revenue Code, except as otherwise noted.


Negative Discretion. The Committee reserves the right in its sole discretion to
reduce the bonus payout for Ms. Lundgren from the amounts determined as set
forth above prior to payment on such terms as the Committee may determine.







